     Stephen A. Chiari (SBN 221410)
 1
     schiari@srclaw.com
 2   Adrianna A. Rubino (SBN 300951)
     arubino@srclaw. com
 3   SACKS, RICKETTS & CASE LLP                                          QCJ
 4
     177 Post Street, Suite 650                                                ^22018
     San Francisco, CA 94108
 5   Telephone: 415-549-0580
     Facsimile: 415-549-0640
 6

     Attorneys for Petitioners
 7
     Al Jazeera America, LLC, A1 Jazeera Media
 8   Network, Al Jazeera International (USA) Inc.,
     and Deborah Davies
 9

                                 UNITED STATES DISTRICT COURT
10

11                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

12
                                     SAN FRANCISCO DIVISION^ ^                      ^
13

14
                               CV 18 80 181MISC
      AL JAZEERA AMERICA, LLC, AL                    Case No.
      JAZEERA MEDIA NETWORK, AL
15
      JAZEERA EMTERNATIONAL (USA) INC.,              CASE IN OTHER COURT:

16    AND DEBORAH DAVIES                             Ryan W. Zimmerman, et al. v.
                                                     AlJazeera America, LLC, etal.. Case No. 16-
17           Petitioners,                            cv-00013 (KBJ) (RMM) (D.D.C.)

18           vs.                                     PETITIONERS AL JAZEERA AMERICA

19
                                                     LLC, AL JAZEERA MEDIA NETWORK,
      MCKESSON CORPORATION                           AL JAZEERA INTERNATIONAL (USA)
20                                                   INC., AND DEBORAH DAVIES'S
             Respondent.                             ADMINISTRATIVE MOTION TO FILE
21
                                                     UNDER SEAL

22
                                                     Documents Filed/Lodged Herewith:
23                                                   1. Declaration of Stephen A. Chiari
                                                     2. [Proposed] Order
24

25

26

27

28
